DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 and 14-15 remain pending. Claims 1-3, 5-7, and 14-15 have been amended. Claims 8-13 have been cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rollinson et al (US 20150321348 A1) in view of Poursohi et al (US 8428777 B1), and Villar et al (US 9592443 B2) (Hereinafter referred to as Rollinson, Poursohi, and Villar respectively)

Regarding Claim 1, Rollinson discloses a method for configuring a robotic system (See at least Rollinson Paragraph 0007, the modules detect their configuration and operate according to the detected configuration), the robotic system, comprising at least two hardware modules (See at least Rollinson Paragraph 0026, there are two modules connected to each other) each hardware module being a pluggable module (See at least Rollinson Paragraph 0026, the modules are physically connected to one another using the threaded collar, which is interpreted as being pluggable) and comprising at least one sensor for measuring an internal property of the hardware module (See at least Rollinson Paragraph 0030, the modules contain multiple sensors which detect internal properties of the module) a communication unit for communicating with other hardware modules (See at least Rollinson Paragraphs 0044-0045, the modules communicate with one another using the communication channels or wireless capabilities) a data storage unit (See at least Rollinson Paragraph 0054, the modules can store information, which means there is a storage unit in the modules) and an embedded controller (See at least Rollinson Paragraph 0025, the processor is interpreted as the controller)
the embedded controller being configured to collect collected data (See at least Rollinson Paragraph 0044, the processor collects sensor data), the collected data comprising: 
- status data representing the current status of the hardware module (See at least Rollinson Paragraph 0044, the sensor data is interpreted as status data)
…wherein at least part of the collected data is determined from sensor data from the at least one sensor (See at least Rollinson Paragraph 0044, the sensors collect the status data)
and the embedded controller being further configured to perform at least one of 
storing the collected data on the data storage unit and 
transmitting the collected data via the communication unit (See at least Rollinson Paragraph 0044, the sensor data is transmitted via the communication channel; See at least Rollinson Paragraph 0028, the processor communicates with external entities via the communication channel)
the method for configuring the robotic system comprising the steps of: 
inputting a list characterising available hardware modules that are available for use in the robotic system (See at least Rollinson Paragraph 0054, the system determines how many modules there are and what their positions are); 
inputting a process definition for accomplishing one or more target tasks to be accomplished by the robotic system (See at least Rollinson Paragraph 0025, a command for assuming a certain shape or performing a certain action is interpreted as a process definition); 
automatically determining, based on their physical characteristics, a set of selected hardware modules and their physical configuration in the robotic system such that the resulting robotic system is able to accomplish the tasks by performing actions specified by the process definition (See at least Rollinson Paragraph 0025, a command to assume a certain shape, or action is sent to the modules; See at least Rollinson Paragraph 0054, the system determines how many modules there are, and what their positions are in order to respond to commands; The system determining how many modules there are is interpreted as determining a set of hardware modules, and determining their positions is interpreted as determining their physical configuration); 
the physical characteristics comprising one or more of mechanical, electrical and component parameters of the hardware module (See at least Rollinson Paragraph 0054, knowing the position of the module is interpreted as a mechanical parameter; See at least Rollinson Paragraph 0042, the temperature is interpreted as a component parameter and the current is interpreted as an electrical parameter)…
Rollinson fails to disclose collecting operating data representing usage of the hardware module and 
wherein the step of automatically determining, based on their physical characteristics, a set of selected hardware modules comprises the steps of:
retrieving historical data that is associated with the hardware modules the historical data describing usage of the hardware module and 
determining the set of selected hardware modules according to this historical data.
However, Poursohi teaches operating data representing usage of the hardware module (See at least Poursohi Column 14 lines 15-25, the usage for each device is used to rank devices; See at least Poursohi Column 4 lines 5-18, devices are in the form of modules) and 
retrieving historical data that is associated with the hardware modules the historical data describing usage of the hardware module (See at least Poursohi Column 14 lines 15-46, the historical usage of the devices/modules are used to select which device/module to use) and 
determining the set of selected hardware modules according to this historical data (See at least Poursohi Column 15 lines 9-34, a device/module is selected based on the usage).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Rollinson with Poursohi to use the historical data indicating usage to determine the set of hardware modules. Using the usage to determine which modules to use allows the system to rank the modules based on their usage, and select the appropriate module (See at least Poursohi Column 15 lines 9-34). This would prevent the over-use of modules, thereby extending the lifetime of available devices (See at least Poursohi Column 15 lines 9-34), which would save money and reduce the likelihood of a module failing from over-usage. 
	Even though Poursohi teaches historical data representing usage of the hardware module, Modified Rollinson fails to explicitly disclose the historical data representing usage of the hardware module comprises at least one of:
	types of malfunctions; 
statistics on malfunctions; 
time and/or cost for eliminating malfunctions; 
downtime caused by malfunctions; 
how a particular malfunction was eliminated; 
log of maintenance actions
	However, Villar teaches the historical data representing usage of the hardware module comprises the types of malfunctions (See at least Villar Column 4 line 44- Column 5 line 3 and Figure 1, the data store contains properties of each module which include physical state information, such as a sensor has failed or an arm cannot rotate, which is interpreted as types of malfunctions). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Rollinson with Villar to have the historical data representing usage of the hardware module comprise the types of malfunctions. By having the types of malfunctions identified, a module with an anomaly can be deactivated (See at least Villar Column 10 lines 41-62), which would improve the safety of the system by allowing the system to only use modules that are not malfunctioning.  

Regarding Claim 2, Rollinson discloses the robotic system further comprises a central computation and command unit configured to 
receive the collected data (See at least Rollinson Paragraphs 0031 and 0044, the external entity, such as a server, is interpreted as the central computation and command unit, which receives the sensor data); and to 
control operation of the robotic system by controlling operation of at least one actuator of the at least two hardware modules (See at least Rollinson Paragraph 0025, the external entity sends a command which causes the actuator of the module to be operated). 

Regarding Claim 3, Rollinson discloses the at least two hardware modules are manipulator modules each comprising two mechanical links connected by a joint (See at least Rollinson Paragraphs 0033-0034 and Figure 6, the two segments “602” and “604” are interpreted as two mechanical links connected by a shaft, which is interpreted as a joint), an actuator for setting a position of the joint and thereby a relative position of the links (See at least Rollinson Paragraph 0033, an actuator imparts motion on the module by rotating the shaft/joint, which rotates the segments). 

Regarding Claim 5, Rollinson fails to disclose the step of automatically determining the set of hardware modules comprises the steps of: 
determining whether actions specified by the process definition can be performed by the available hardware modules from the list of available hardware modules and 
if this is not the case, determining additional hardware modules so that the combined set of additional and available hardware modules forms the set of selected hardware modules that can perform the actions specified by the process definition.
However, Poursohi teaches determining if the task performed by the available modules is efficient, and if it is not, then the system determines additional devices/modules to help perform the operation (See at least Poursohi Column 12 lines 54-67, the system determines if the first device/module can perform the task more efficiently with assistance from other devices/modules; See at least Poursohi Column 13 lines 1-36, the system determines which devices/modules can assist with the first device/module in completing the task). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Rollinson with Poursohi to determine additional modules to perform the actions when the available modules cannot perform the actions. By utilizing additional modules, the system can perform an assigned task more efficiently (See at least Poursohi Column 12 lines 54-67), which would save time and make the system more desirable. 

Regarding Claim 6, Rollinson fails to disclose the step of determining additional hardware modules comprises the step of:  
establishing communication with an inventory the inventory storing hardware module descriptions describing hardware modules and 
determining the additional hardware modules based on hardware module descriptions stored in the inventory. 
However, Poursohi teaches establishing communication with an inventory the inventory storing hardware module descriptions describing hardware modules (See at least Poursohi Column 13 lines 1-22, the system communicates with a server, which is interpreted as an inventory, and the server has the statuses of the mechanical actuators and processing components which are interpreted as module descriptions) and 
determining the additional hardware modules based on hardware module descriptions stored in the inventory (See at least Poursohi Column 13 lines 23-36, the processing capabilities are used to determine the additional devices/modules).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Rollinson with Poursohi to determine the additional modules based on the module descriptions stored in the inventory. The module descriptions allows the system to determine which module to select based on the capabilities needed to perform the tasks (See at least Poursohi Column 13 lines 23-36, the processing capabilities are used to determine the additional devices/modules). This would allow the system to select the best modules for the task needed to be performed, which would increase the efficiency of the system. 

Regarding Claim 7, Rollinson fails to disclose the step of determining the additional hardware modules comprises the steps of: 
retrieving, from the inventory historical data that is associated with one of the hardware modules and 
determining the set of hardware modules according to this historical data.
However, Poursohi teaches retrieving, from the inventory historical data that is associated with one of the hardware modules (See at least Poursohi Column 14 lines 15-46, the usage, which is interpreted as historical data, of the additional devices/modules are received to determine the ranking of the devices/modules) and 
determining the set of hardware modules according to this historical data (See at least Poursohi Column 14 lines 15-46, the additional modules are ranked according to their usage, which is interpreted as historical data). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Rollinson with Poursohi to use the historical data indicating usage to determine the set of hardware modules. Using the usage to determine which modules to use allows the system to rank the modules based on their usage, and select the appropriate module (See at least Poursohi Column 15 lines 9-34). This would prevent the over-use of modules, thereby extending the lifetime of available devices (See at least Poursohi Column 15 lines 9-34), which would save money and reduce the likelihood of a module failing from over-usage. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rollinson in view of Poursohi and Villar, and in further view of Hardouin et al (US 20160151909 A1) (Hereinafter referred to as Hardouin)

Regarding Claim 4, Rollinson fails to disclose simulating actions specified by the process definition being performed by the resulting robotic system.
However, Poursohi teaches this limitation (See at least Poursohi Column 25 lines 26-63, determining the requirements needed to perform future tasks by predicating the future tasks is interpreted as simulating actions). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Rollinson with Poursohi to simulate the actions. This would allow the system to determine the mechanical and processing requirements needed to perform future tasks (See at least Poursohi Column 25 lines 50-63), and the system can then plan ahead and determine if more devices/modules are needed. This would increase the efficiency of the system by being able to predict and plan for future tasks. 
Modified Rollinson fails to disclose displaying results of the simulation to a user.
However, Hardouin teaches this limitation (See at least Hardouin Paragraph 0195 and Figure 14, the user uses the display screen on the user interface to see the results of the simulated motion). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Rollinson with Hardouin to display the results of the simulation. This would allow the user to visualize the actions performed using a virtual representation (See at least Hardouin Paragraph 0195). The user can use that displayed information to determine if the actions performed are appropriate, or if the actions by the robots or modules should be modified, which would increase the efficiency and operability of the system.  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rollinson in view of Poursohi and Brooks et al (US 20140067121 A1) (Hereinafter referred to as Brooks)

Regarding Claim 14, Rollinson discloses a hardware module (See at least Rollinson Paragraph 0026, there are two modules connected to each other) the hardware module being a pluggable module of a robotic system (See at least Rollinson Paragraph 0026, the modules are physically connected to one another using the threaded collar, which is interpreted as being pluggable) and comprising at least one sensor for measuring an internal property of the hardware module (See at least Rollinson Paragraph 0030, the modules contain multiple sensors which detect internal properties of the module) a communication unit for communicating with other hardware modules (See at least Rollinson Paragraphs 0044-0045, the modules communicate with one another using the communication channels or wireless capabilities) a data storage unit (See at least Rollinson Paragraph 0054, the modules can store information, which means there is a storage unit in the modules) and an embedded controller (See at least Rollinson Paragraph 0025, the processor is interpreted as the controller)
the embedded controller being configured to collect collected data (See at least Rollinson Paragraph 0044, the processor collects sensor data), the collected data comprising: 
- status data representing the current status of the hardware module (See at least Rollinson Paragraph 0044, the sensor data is interpreted as status data)
…wherein at least part of the collected data is determined from sensor data from the at least one sensor (See at least Rollinson Paragraph 0044, the sensors collect the status data)
and the embedded controller being further configured to perform at least one of 
storing the collected data on the data storage unit and 
transmitting the collected data via the communication unit (See at least Rollinson Paragraph 0044, the sensor data is transmitted via the communication channel; See at least Rollinson Paragraph 0028, the processor communicates with external entities via the communication channel), and 
wherein the hardware module is a manipulator module comprising two mechanical links connected at a joint face (See at least Rollinson Paragraphs 0033-0034 and Figure 6, the two segments “602” and “604” are interpreted as two mechanical links connected by a shaft, which is interpreted as a joint face), the two mechanical links being rotatable with respect to each other (See at least Rollinson Paragraphs 0033 and Figure 6, the link can rotate 90 degrees in each direction with respect to the other link)…
Rollinson fails to disclose collecting operating data representing usage of the hardware module 
However, Poursohi teaches operating data representing usage of the hardware module (See at least Poursohi Column 14 lines 15-25, the usage for each device is used to rank devices; See at least Poursohi Column 4 lines 5-18, devices are in the form of modules). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Rollinson with Poursohi to collect historical data indicating usage. The usage can be used to determine which modules the system should use, thus allowing the system to select the appropriate module (See at least Poursohi Column 15 lines 9-34). This would prevent the over-use of modules, thereby extending the lifetime of available devices (See at least Poursohi Column 15 lines 9-34), which would save money and reduce the likelihood of a module failing from over-usage. 
Even though Rollinson discloses the two mechanical links being rotatable with respect to each other, modified Rollinson fails to explicitly disclose the links being rotatable…about an axis of rotation perpendicular to the joint face. 
However, Brooks teaches the links being rotatable about an axis of rotation perpendicular to the joint face (See at least Brooks Figure 2b, each link is rotatable about an axis that is perpendicular to the joint face “226”). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Rollinson with Brooks to have the links being rotatable about an axis of rotation perpendicular to the joint face. This would increase the operability of the system by allowing each link to rotate with respect to the other links, thus allowing the links to adjust their orientation. 

Regarding Claim 15, Rollinson discloses the manipulator module further comprises an actuator for setting a relative position of the links (See at least Rollinson Paragraph 0033, an actuator imparts motion on the module by rotating the shaft/joint, which rotates the segments). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 has been amended to overcome the prior art by specifying that the historical data comprises the types of malfunctions. However, Villar teaches the historical data of the modules contains the types of malfunctions for the module (See claim 1 rejection). Claim 14 has been amended to specify that the links rotate along an axis that is perpendicular to the joint face. This limitation is taught by Brooks, which teaches mechanical links rotating along an axis that is perpendicular to the joint face (See claim 14 rejection). Therefore, the claims still stand rejected under 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664